887 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gorden L. STOCKENAUER, Plaintiff-Appellant,v.Gene BORGERT;  L. Putnam, Inspector, Defendants-Appellees.
No. 89-2109.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1989.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and WILLIAM O. BERTELSMAN, District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the documents before the court indicates that the appellant filed a notice of appeal on September 20, 1989, from any judgment that the court may enter against him.  The judgment of the district court has not been announced and there is no decision to which the September 20, 1989, notice of appeal can apply.  It is well recognized that in the absence of a final order, this court lacks jurisdiction to consider an appeal.    See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373-74 (1981).


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, U.S. District Judge for the Eastern District of Kentucky, sitting by designation